Citation Nr: 1042540	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  08-05 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a right hip condition.

2.  Entitlement to service connection for residuals of a loop 
electrosurgical excision procedure (LEEP).  

3.  Entitlement to service connection for blackening of toenails.

4.  Entitlement to an initial compensable evaluation for 
alopecia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from January 2003 to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
Jurisdiction over the case was later transferred to the RO in 
Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Per her earlier request, the Veteran was scheduled to attend a 
video-conference hearing in October 2010.  Two days prior to the 
hearing, the RO received a fax from the Veteran indicating that 
she declined the video-conference hearing and preferred to wait 
for future visit by a Veterans Law Judge.  Consequently, the 
Board finds that a Board hearing before a Veterans Law Judge 
sitting at the RO must be scheduled.  As it is the RO which 
conducts scheduling of such Board hearings, the case must be 
remanded for this purpose.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing 
before a Veterans Law Judge sitting at the RO 
at the earliest opportunity.  The RO should 
notify the Veteran and her representative of 
the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) (2010).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


